PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/687,017
Filing Date: 25 Aug 2017
Appellant(s): Chaji et al.



__________________
Doug McLean
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 23, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 2, 2020, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 251
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

	Claims 4-9 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  
It is noted that the following is the three step test for determining recapture in reissue applications (see: MPEP 1412.02(I)):
 “(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”

(Step 1: MPEP 1412.02(A))  In the instant case and by way of the preliminary amendment, Applicant seeks to broaden independent claim 1 in this reissue at least by deleting/omitting the patent claim language requiring “a gate driver having at least one address cell providing a single gate driver output for multiple rows of pixels of said display panel” and “a gate driver multiplexer and a demultiplexer that includes multiple switch blocks coupled to the gate driver”.
(Step 2: MPEP 1412.02(B))  The prosecution record of the 12/510,780 application (hereinafter “the ‘780 application”), which issued as the instant patent (US 8,471,875, the subject having at least one address cell providing a single gate driver output for multiple rows of pixel of said display panel” and added “a gate driver multiplexer and demultiplexer that includes multiple switch blocks coupled to the gate driver … .”  In the Remarks section of the response, Applicant argued that none of the references cited in the Final Office Action (mailed 10/17/2012) and the additional references cited in the Interview Summary (mailed 1/22/2013) “discloses an LED display drive system that includes the combination of (1) a gate drive having “an address cell providing a single gate driver output for multiple rows of pixels,” (2) “a gate driver multiplexer” and (3) a “demultiplexer that includes multiple switch blocks … .”  See page 5 of Remarks filed February 6, 2013.  Thus, the broaden gate driver of claim 1, without the combination of an address cell, a demultiplexer, and a multiplexer limitation added and argued during prosecution, in this reissue application clearly relates to the surrendered subject matter. 
(Step 3: MPEP 1412.02(C)) As to whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule, the surrendered subject matter has been entirely eliminated because claim 1 no longer requires the combination of (1) a gate driver having an “address cell providing a single gate driver output for multiple rows of pixels of said display panel,” (2) “a gate driver multiplexer” and (3) a “demultiplexer that includes multiple switch blocks,” which Applicant added and argued to distinguish the claim from the prior art of record.
Therefore improper recapture of broadened claimed subject matter surrendered in the application is clearly present in the instant reissue application.

(2) Response to Argument  

MPEP 1412.02 Recapture of Canceled Subject Matter, I. DEFINITIONS, states in part:
Surrender Generating Limitation (SGL) or Surrendered Subject Matter – SGL is a “limitation” presented, argued, or stated to make the claim patentable over the art (in the original application) and “generates” the surrender of claimed subject matter.  A SGL or surrendered subject matter can be created by presentation of new/amended claims to define the invention over the art or an argument/statement by applicant that a limitation of the claim(s) (including a limitation in an original claim) defines the invention over the art.  A patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims.  Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012)

	As appellant admitted at pages 4-5 of the Appeal Brief, the record indicates that during prosecution of the ‘780 application, on February 6, 2013, applicant presented various amendments and arguments to obtain allowance.
	Specifically, claim 1 was amended as follows:
“1.    (Currently Amended) A drive system for an LED display system panel having a multiplicity of LED pixels arranged in rows and columns, each of said LED pixels having a drive transistor that includes a gate, a source and a drain and an LED coupled to said drive transistor, comprising:
a gate driver having at least one address cell providing a single gate driver output for multiple rows of pixels of said display panel,
a gate driver multiplexer and a demultiplexer that includes multiple switch blocks coupled to the gate driver and controllably coupling said single gate driver output to said multiple rows of pixels in sequence so that whenever a selected one of said multiple rows is connected to said single gate driver output, all the other said multiple rows are disconnected from said single-game driver output 
[Emphasis Added]

In addition to the amendments presented as shown above, which are sufficient by themselves to generate surrendered subject matter, applicant presented an argument for patentability as well.  In the response submitted on February 6, 2013, applicant stated: 
This rejection was discussed with Examiner Dharia in the telephone interview of January 16, 2012 summarized in the Applicant-Initiated Interview Summary dated January 222, 2013. The above claim amendments are slightly different than those mentioned in the Interview Summary, but are believed to clearly distinguish over both the references cited in the Final Office Action and the additional references cited in the Interview Summary. Specifically, none of those references discloses an LED display drive system that includes the combination of (1) a gate driver having an “address cell providing a single gate driver output for multiple rows of pixels,” (2) “a gate driver multiplexer” and (3) a “demultiplexer that includes multiple switch blocks coupled to the gate driver and controllably coupling said single gate driver output to said multiple rows of pixels in sequence so that whenever a selected one of said multiple rows is connected to said single gate driver output, all the other said multiple rows are disconnected from said single-game driver output.” [Emphasis Added]

	As can be seen above, applicant specifically argued the combination of the three added structural limitations (a gate driver having an “address cell providing” an output for pixels, a gate driver multiplexer, a demultiplexer that includes multiple switch blocks coupled to the gate driver and controllably coupling the single gate driver output to pixels in sequence) to overcome the rejection and obtain allowance.  Removing even one of the three surrender generating structural limitations would destroy the combination resulting in a recapture of the surrendered subject matter.  In this case, Appellant removed all three 

Appellant argues that the recapture rule has been avoided in the new claims that removes all three structures added to obtain allowance because the claims have been materially narrowed relative to the original claim 1.  See Appeal Brief, pp 6-9.  The examiner disagrees.  All of the original patent claims are apparatus claims.  An apparatus claim is defined by its component structures.  Appellant does not dispute that the three structural elements discussed above along with their functional descriptions were added during prosecution of the ’790 patent.  Nor does Appellant dispute that the combination of the added elements was argued to be patentable.  Yet, Appellant asserts that removing the structural elements from the claims while retaining some of the language that describe the functions, that are actually performed by the structures that have been removed from the claims, is not an attempt to recapture surrendered subject matter.  This is not a persuasive argument because 1) the functions associated with the removed structures are not positively recited in the claims as they were drafted in a manner that can be considered as intended use language, and 2) more importantly, even assuming arguendo that the functional language as used in the claims  is considered a positive recitation of functional features of the claimed system, the specification does not disclose a display system that can provide the functional features without the structural elements removed from the original claims.  The specification does not disclose a gate driver that provides a gate driver output without an address cell (106 in Figure 1B and 138 in Figure 3B).  The only structure disclosed in the specification that can provide a gate driver output is an address cell.  Likewise, the multiplexer 134 shown in Figure 3B is the only disclosed structure that can multiplex gate driver output signals from address cells 138.  Similarly, the only structure disclosed in the specification that can perform the 
Eliminating all of the actual structures that provide the claimed functions is not material narrowing relative to the original patent claims because the specification does not provide support for a display system with claimed functions without the structural elements, which were added to obtain allowance of the original patent claims.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Woo H. Choi/
Primary Examiner, Art Unit 3992

Conferees:
/C.S/Primary Examiner, Art Unit 3992   

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        
                                                                                                                                                                                                     {
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.